Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 6-8, filed 2/1/2021, with respect to the amended claims have been fully considered and are persuasive.  
	Allowable Subject Matter
1.         Claims 1-14 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a method for determining a configuration setting of a source of ionizing radiation for which a radiation dose absorbed by a patient and at least one practitioner in a medical operating room is reduced during a procedure involving the use of the source, the configuration setting of the source enabling the production of an image of a target anatomical structure of the patient, the method comprising: prior to the procedure, the acts of:
/a/ obtaining a model of at least a portion of the medical operating room;
/b/ obtaining a database of pre-calculated maps of simulated propagation and scattering of ionizing radiation in the model of the at least one portion of the medical operating room for different configuration settings of the source; and during the procedure, the acts of:
IcI identifying a current position of the at least one practitioner in the medical operating room;
/d/ determining a set of configuration settings of the source including at least one projection angle enabling the production of the image of the target anatomical structure; for a configuration setting of the source among the set of determined configuration settings of the source: 
IeI estimating a radiation dose absorbed by a model of at least one body part of the patient and a radiation dose absorbed by a model of at least one body part of the at least one practitioner using the pre-calculated maps from the database;
/f/ determining a combined radiation dose absorbed by the model of the at least one body part of the patient and the model of the at least one body part of the at least one practitioner; and
/g/ outputting a recommended configuration setting of the source among the set of configuration settings of the source, the recommended configuration setting being a configuration setting for which the determined combined radiation dose is reduced.
 
3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a method comprising: prior to the procedure, the acts of:
/a/ obtaining a model of at least a portion of the medical operating room;
/b/ obtaining a database of pre-calculated maps of simulated propagation and scattering of ionizing radiation in the model of the at least one portion of the medical operating room for different configuration settings of the source; and during the procedure, the acts of:
IcI identifying a current position of the at least one practitioner in the medical operating room;
/d/ determining a set of configuration settings of the source including at least one projection angle enabling the production of the image of the target anatomical structure; for a configuration setting of the source among the set of determined configuration settings of the source: 
IeI estimating a radiation dose absorbed by a model of at least one body part of the patient and a radiation dose absorbed by a model of at least one body part of the at least one practitioner using the pre-calculated maps from the database;
/f/ determining a combined radiation dose absorbed by the model of the at least one body part of the patient and the model of the at least one body part of the at least one practitioner; and 
/g/ outputting a recommended configuration setting of the source among the set of configuration settings of the source, the recommended configuration setting being a configuration setting for which the determined combined radiation dose is reduced.

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881